Case: 19-10957 Doc: 9 Filed: 04/30/19 Page: 1 of 14

UNITED STATES BANKRUPTCY COURT
F()R THE WESTERN DISTRICT OF OKLAHOMA

In re: Anisah Amirah Burks )
) Case No. 19-10957
I}ebtors. ) Chapter 7

AMENDMENT TO SCHEDULES A/B, C and SUMMARY OF ASSETS AND
LIABILITIES AND CERTAIN STATISTICAL INFORMATION

Schedule B - Amended to add savings account
Schedule C ~ Amended to add exemption

Sumrnary of Assets and Liabilities - Amended to reflect above correction

s/Elaine Arnold

Elaine Arnold, OBA #16168
543 E vay 152, Suite 101
Mustang, OK 73{)64

(405) 376-6014

(404) 376-0002 FAX
elaine.arnold@sbcglobal.net
ATTORNEY FOR DEBTOR

UNSWORN DECLARATION UNDER PENALTY
OF PERJURY OF INDIVIDUAL

l, Anisah Amirah Burks, debtor, certify under the penalty of perjury that l have
read the amended Schedule A!B, C and Summary of Assets and Liabilities and Certain
Statistical Information and that they are true and correct to the best of our knowledge,
information and belief

Dated: 04-30-19 s/Anisah Arnirah Burks
Anisah Amirah Burks

CERTIFICATE OF SERVICE

l hereby certify that on April 30, 2019, l electronically transmitted the attached
document to the Clerk of the United States Bankruptcy Court for the Western District of
Oklahoma using the ECF system for filing and transmittal of a Notice of Electronic Filing
to Susan Manchester, Trustee.

s/ Elaine Arnold
Elaine Arnold

CaSe: 19-10957 Doc: 9 Filed: 04/30/19 Page: 2 of 14

Fi|| in this information to identify your case:

Debmri Anieah Amirah Burks

F|rst Narne Mlddle Name Last Name

Deblor 2
(Spouse, ir Hling) Firsi Name Midclle Name Lasi Name

 

 

united ames aani<mpiey court for inez Western District of Ok|ahorna

case number l q `“ 10 q 5 7 i] Check if this is an
c

irmowm amended filing

 

Oiiicia| Form 1063um

Summary of Your Assets and Liabilities and Certain Statistical lnformation 12;15

Be as complete and accurate as possible, lf two married people are filing together, both are equally responsible for supplying correct
information Fi|| out all of your schedules first; then complete the information on thls form. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

m Summarize ¥our Assets

 

Your assets
Value of what you own
1_ Schedul'e A/B: Property (Official Form 106AIB)
ia. Copy line 55, Total real estate, from Schedule A/B ........................................................................................................ $ 0'00

1b_ Copy iine 62, Totat personal property, from Schedule A/B ............................................................................................. $ 527 , 5 54 , 7 3

 

tc. Copy line 63, Tctal of all property on Schedule A/B .......................................................................................................

m Summarize ¥our Liahilities

$°27,55!4.73

 

 

 

¥our liabilities
Amount you owe
2. Schedule D.' Credr'tors Who Have Clar'ms Secureo' by Properfy (OH”:cial Form iGBD)
2a Ccpy the total you listed in Column A, Amount cfcla."m, at the bottom of the last page of F’art 1 of Sc!'redule D ............ $MBLM_

3. Schedule E/F.' Creditors Who Have Unsecured Clar'ms (Of'ficial Form 196EfF)

3a Copy the total claims from Part 1 (priority unsecured claims) from line Be of Schedule E/F .......................................... $ 0'00
3a Co the tot lclaims fr Part 2 non r`o `t unsec red claims from l'rie 6' ofS hedu.'e E/F ......................................
py a om ( pi ny u ) i j c + $23 385-00

 

Vour total liabilities $47 358.00

 

 

 

msummarize Your |ncome and Expenses

4. Schedule l: Yourlncome {Official Form 106|)
Copy your combined monthly income from line 12 of Schedule l 3 2&8~1_-`

5. Schedule J.' Your Expen.ses {Official Form 106J)

Copy your monthly expenses from line 22, Column A, of Schedule J .................................................................................. $ §Jl_e§_-L____

Ofticial Form 1068um Summary of Your Assets and Liabilities and Certain Statistica| lnformation page t of 2

Case: 19-10957 Doc: 9 Filed: 04/30/19 Page: 3 of 14

Debmm Ani$ah Amjrah Burks Case number{rimwm f ?¢[ Gq.j 7

 

 

l:lr$t Name Middle Name Last Nan'le

m Answer These duestions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
m No. ¥ou have nothing to report on this part of the fonn. Check this box and submit this form to the court with your other sch adules.
w Yes

7. What kind of debt do you have?

il ¥our debts are primarily consumer debts. Consumer debts are those ‘”incurred by an individual primarily for a personal,
family, or household purpose." 11 U.S.C. § 191(8). l~“ill out lines 8-‘10 for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

B. From the Statement of Your Current Monthlylncome: Copy your total current monthly income from Ofticial
Form 122A-1 Line 11; OR. Fon'n 1225 l_ine ‘l‘i; OR, Forrn 1226-1 Line 14. 52 233_5()

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Tota| claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic su ort ob|i ations Co line 6a
pp 9 ( ny l $0_00
Sb. Taxes and certain other debts you owe the government (Copy line Bb.) $O 00
9a. Claims for death or personal injury While you were intoxicated (Copy line 6c.) $G 00
9d. Student loans. {Copy line 6?.)
$O.UO
9a. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims (Copy line BQ.) $O_UO
9f. Debts to pension or profit-sharing plansl and other similar debts. (Copy line 6h.) + 359-90
99. Tota|. Adcl lines 93 through Qf. $0.00

 

 

 

Oi"ficial Forrn 'tOBSum Surnmary of \'our Assets and Liabiiities and Certain Statistica| information page 2 of 2

CaSe: 19-10957 DOCZ 9 Filed: 04/30/19

Filf in this information to identify your case and this filing:

oebtor 1 Anisah Amirah Burks

First Name l\rlliddle Name Last Name

Dethr 2
lSpouse` if E|lng) Flrsl Name initials Name tastName

 

united states eanktuptoy court for the Western District of Ok|ahoma

ia'na§v

c

 

Case number

 

 

 

Ofiicial Form 106A/B
Schedule AIB: Property

 

Page: 4 of 14

m Check if this is an
amended filing

12I15

 

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally
responsible for supplying correct infon'nation. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number {if known}. Answer every question.

m Descrihe Each Residenoe, Building,, Land, or Other Rea| Estate ‘fou Own or Have an lnterest ln

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

No. co to Part 2_

m Yes. Where is the property?
What is the property? check ali that apply
n Single-family home

1-1- Duplex or multi-unit building

Street address, lf availabie, or other description

 

Condominium or cooperative
Nlanufactured or mobile home
Land

investment property

 

 

Timeshare
Othar

City State Z|P Code

UUUU|IUE|

 

Who has an interest in the property? Check one.

ij Debtor ‘i only
County i:l Debtor 2 only
C] poster 1 and oebtorz only
m At least one of the debtors and another

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D;
Creo'ifors Who Have Clar'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

S $
Describe the nature of your ownership

interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known.

 

il check tr this is community property
(see instructions}

Other information you wish to add about this item, such as local

property identification number:

 

lf you own or have more than one, list fiere:
What iS the property? Checl»< all that apply.
cl Sing|e-family home

l-z- D Dup|ex or multi-unit building

Street address, if available, or other description

 

C] Condominium or cooperative
m l\rlanufactured or mobile home
n Land

i:l investment property

m Timeshare

i;l Other

 

 

City State Zli=‘ Code

 

Who has an interest in the property? attack one.

U Debtori only
Coumy Cl Debtor 2 only
Cl Dorttor 1 and pointer 2 only
5 At least one of the debtors and another

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credltors Who Have Clar'ms Secureo’ by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simp|e, tenancy by
the entireties, or a life estate), if known,

 

n Check if this is community property
{see instructions)

Cfther information you wish to add about this item, such as local

property identification number:

 

Ochia| Form tutiA/B Schedu|e AIB: Property

page 1

Filed: 04/30/19

 

What 55 the property? Check all that appiy.

CaSe: 19-10957 DOC: 9
Det)tor 1 Anisah Amirah Burl<s
Fir$l Narne Middle Nan'te Last Name
1 3 :\ Single»family home

 

Street address, if available or other description

 

 

City State Z|P Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... 9

m Describe ¥our Vehicles

g Dup|ex or multi-unit building

n Condominium or cooperative
n |\iianufactured or mobile home
m Land

m investment property

m Timeshare

n Other

 

Who has art interest in the property? Cheok one.
i:l Debtor 1 only

n Debtor 2 only

n Debtor t and Debtor 2 only

m At least one of the debtors and another

Case number iiritnown;

Page: 5 of 14

/ ?'/4?57

DO not deduct secured cEaims or exemptions Put
the amount of any secured claims on Schedule D:
Credi'tors Who Have Ciai'ms Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

E] Check if this is community property
(see `tnstructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives lf you lease a vehicle, also report it on Seheduie G: Executory Com‘racts and Unexpi'red l'_eases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No
n Yes

3_1, Nlake'.
|Vlode|:
Year:
Approximate mileage:

Other information:

 

 

lt you own or have more than one, describe here:

3_2_ Make:
Mode|:
Year:
Approxirnate mileage:

Other information:

 

Official Form ‘lOGNB

Who has an interest in the property? Ctteck one
n Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions}

Who has an interest in the property? Check one.
n Debtor t only

U debtor 2 only

C] Debtor 1 and oebtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

Schedule Al'B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credi'l.‘ors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you ow\‘l'?

Do not deduct secured ctaims or exemptions Put
the amount of any secured claims on Scheduie D:
Credi`tors Who Have Ciaims Secured by Propen‘y.

Current value of the
portion you own?

Current value of the
entire property?

page 2

Debtor 1

3.3.

3.4.

Filed: 04/30/19

 

Who has an interest in the property? Checi< one.

CaSe: 19-10957 DOC: 9
Anisah Amirah Burks
Fitst Name Msddle Na.me Lasi Name
Make:
Modet E| canton only
l;l Debtor 2 only
Year:

Approximate mileage:

Other information:

Make:

|Vlodei:

Year:

Approximate mlieage:

Other information:

 

Cl Debtor 1 and Debtor 2 only
m At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Cneck one

n Delotor ‘l only

[;l Debtor 2 only

L__\ Deiotor ‘l and Debtor 2 only

n At least one of the debtors and another

m Check if this is community property {see
lnstructions}

Case number nrknown}

Page: 6 of 14

1 740 iii "7

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Credr'tors Who Ha ve Clai`ms Secured by F"roperty.

Current value of the
portion you own?

Current vaiue of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scl'.'edul'e D:
Credifors Who Have Claims Secured by Proper!y.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vesse|s, snowmobi|es, motorcycle accessories
No
m ‘(es

4.1.

Nlake:
Mode|:
Year:

Other information:

lf you own Or have more than one, list hete:

4.2.

5, Add the dollar value of the portion you own for ali of your entries from Part 2. including any entries for pages
you have attached for Part 2. Write that number here

lVlai<e:
l\/lodei:
Year:

Other information:

 

 

foicial Form 106A/B

Who has an interest in the property? Check one.
m Debtor ‘l only

m Debtor2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
m Debtor1 only

n Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

Cl Check if this is community property (see
instructions}

Schedule AlB: Property

Do riot deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Cradr'tors Who Have C.'aims Secured by Property.

Current value of the
entire property?

Current value of the
portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedur'e D:
Creditors Who Have Cla."ms Secured' by Propen.‘y.

Current value of the
portion you own?

Current value of the
entire property?

 

 

 

 

page 3

Case: 19-10957 DOC: 9 Filed: 04/30/19 Page: 7 of 14

£'m-' , l-.r
Debwri Anisah Arnirah Burl<s gage number[,-fk,mw,,) / f /5) Qj /

 

 

First Narne Mlddle Name Lasi Narne

m Descrihe Your Personai and l'lousehold ltems

Do you own or have any legai or equitable interest in any of the following items‘?

6. Household goods and furnishings
Exam,oies: |Vlajorappliances, furniture linens, china, kitchenware

No
n Yes. Describe .........

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digitai equipment computers printers, scanners; music
collections: electronic devices including cell phones, cameras, media players, games

No
n Yes. Describe .......... -

3. Coilectibles of value

Examples: Antiques and tigurines; paintings, prints, or other artworl<; books. pictures, or other art objects;
stamp, coin, or basebalt card collections; other collections, memorabilia, collectibles
No

m Yes. Describe..........

9. Equipment for sports and hobbies

Examp.'es.' Sports, photogra;:»l'ticl exercise and other hobby equipment; bicycles, pool tables, gott clubs, skis; canoes
and kayal-cs; carpentry toois; musical instruments

No
cl Yes. Describe._...._...:

10. Firearms

Examples: Pistols. rifles, shotguns, ammunition and related equipment
No .
m Yes. Describe..........

11‘ Clothes

Examples: Evewday clothes, furs, leather coats, designer wear, shoes, accessories
No .
Ei Yes. Describe .......... -

12. Jewelry

Examples: Everyday jeweiry, costume jewelry! engagement rings. Wedding rings, heirloom jewelry, watches gems,
goldl silver

m No
i;i YeS. Describe. .........

13. Non~farm animals

Exam,oles: Dogs, cats, birds, horses

No
El Yes. Describe. .........

14.Any other personal and household items you did not already iist, including any health aids you did not list

ENo

Ci Yes. Give specific
information ............... __

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here

Ot"licial Fon'n 106A/B Scheduie A!B: Property

Current value of the
portion you own?

Dc not deduct secured ciaims
or exemptions

 

 

;§O.{]O

 

page 4

 

Debtor 1 Al"|'iSai’l

Case: 19-10957 DOC: 9 Filed: 04/30/19 Page: 8 of 14

Amira\h BUI'KS Case number growing /q ~'/A C?j) :7

 

Firsl Neme

 

M:ddie Narne Last Name

m Describe ¥our Finaru:ia| Assets

Do you own or have any legal or equitable interest in any of the foilowing?

16. Cash

Exarnp.'es: Nloney you have in your Walletl in your home, in a safe deposit box. and on hand when you file your petition

m No
ii Yes

17. Deposits of money

Exampies: Checking, savings or other financial accounts; certificates of deposit shares in credit unions brokerage housesl

 

and other similar institutions if you have multiple accounts With the same institution, iist each.

m No
Yes .....................

institution name:

17_1. Checking account

Cash:

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

17.2. Checking account

 

17.3. Savings account Ciiy NaiiOl‘iEli

 

17_4_ Savings account:

 

17.5. Certlficates of deposit

 

1?.6. Other financial account

 

i?.t'. Other financial account

 

1?.8. Other financial account

 

17.9. Other financial account

 

18. Bonds, mutual funds or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
Ei Yes ..................

19. Non-puh|icly traded stock and interests in incorporated and unincorporated businesses including an interest in

institution or issuer name:

 

 

an LLC, partnership, and joint venture

No
Ci Yes. Give specific
information about

them.

Ofticia| Form 106AIB

Name of entity: % of ownership:

ol/U
%
%

Schedule AIB: Property

,828.73

WWHB€HW'&QQ,&€HW

page 5

Case: 19-10957 DOC: 9 Filed: 04/30/19 Page: 9 of 14

` pd 'i fin " l
oebiom An'rsah Amirah Burks ease number(,,mm / / /¢ jj 7

 

Filsi Nama Midd|e Narne Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotr'able instruments include personal checks cashiers’ checks promissory notesl and money orders
lyon-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
n Yes. Give specific issuer name;
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them. 55
$
$
21. Retirement or pension accounts
Examples: interests in iRA, ERlSA, Keogn, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans
No
m ‘(es. List each
account separateiy__ Type of account institution name:
401(k) or similar pian: $
Pension plan: $
iaA: $
Retirement account $
Keogh: 5
Additionai account 3
Additional account $
22. Security deposits and prepayments
Your share ot atl unused deposits you have made so that you may continue service or use from a company
Exarn,oies: Agreements with landlords prepaid rent, public utilities (electric, gas, water), telecommunications
companies or others
No
m Yes ...... institution name or individua|:
Eiectrlc: $
Gas: 3
i-ieaiing oli: $
Securiiy deposit on rental unit: $
Prepaid rent: $
Teiephone: $
Waler; $
Rented furniture: $
Other: $
23.Annuities {A contract for a periodic payment of money to you, either for life or foir a number of years)
iXi No
m ‘fes ........................... issuer name and description:
$
$

 

Officiai Form 106A.'B Scheduie Ai'B: Property page 6

Case: 19-10957 DOC: 9 Filed: 04/30/19 Page: 10 of 14

l/"W,_ [f' c"- S"'
Debtor‘l Ai'iiSEii'¥ Amir'ah BLiri<S Casenumber(rmat»m) / / /[ l d /

Flrst Name Middie Name test Narne

 

24. interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(\))(1).
m No
m Yes ,.

institution name and descriptionl Separate|y file the records of any interests.11 i.l.S.C. § 521(c);

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

-No

Cl Yes. Give specific
information about them. .. $

26. Patents, copyrightsl trademarks, trade secrets, and other intei|ectual property
Exampies: lnternet domain names, websitesl proceeds from royalties and licensing agreements

-No

i;i Yes. Give specific
information about them .. _ $

27_ Licenses, franchises, and other general intangibles
Exampies; Building permits exclusive licenses, cooperative association holdings liquor licenses professional licenses

-No

m Yes. Give specific
information about them. .. $

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28_ Tax refunds owed to you
m No

n Yes. Give specific information
about them. including whether
you already fited the returns State;
and the tax years

Federal:

Locak

29. Family support
Exampies: Past due or lump sum aiimony, spousal support chiid support maintenance divorce settlement property settlement

mNo

n Yes. Give specific information .............. '

Allmony: $
Maintenance: $
Support; $
Divorce settlement $
Prcperty settlement $
30. Other amounts someone owes you
Exampies: Unpaid wages, disability insurance payments disability benefits sick pay, vacation pay, workers’ compensationl
Sociai Security benefits; unpaid loans you made to someone else
|H No
Cl Yes. Give specific information...........,,.. n $

Otflciai Form 106A/B Scheduie AiB: Property page 7

Case: 19-10957 DOC: 9 Filed: 04/30/19 Page: 11 of 14

Debtor t Ai'iiSai'i Aiiiti'&li’i BLil'kS Case number iiri<mwni / gin/f §§ 7

Firsi Name Midd|e Narne Last Mame

 

3‘\. interests in insurance policies
Exarnpies: Heaith, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

.No

El ¥es. Name the insurance company

. _ _ Company hamel Beneficiary: Surrender or refund valdez
of each policy and list its value

$

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance poiicy, or are currently entitled to receive
property because someone has died.

No _
m Yes. Give specific information.........,... -

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents. employment disputes, insurance ciaims, or rights to sue

No
n Yes. Describe each claim.

34.0ther contingent and unliquidated ctairns of every nature, including counterclaims of the debtor and rights
to set off claims

No
la ‘z’es. Describe each ciaim.

35.Any financial assets you did not already list

No
13 ¥es. Give specific information............

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ') 54328-73

 

 

 

w Desoribe Any Business-Related Property You Own or Have an interest in. List any real estate in Part 1,.

 

3?.Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
Cl Yes. co to line 38_

Current value of the
portion you own?

Do not deduct secured claims
cr exemptions

38. Accounts receivable or commissions you already earned
m No _ _
ij Yes. Describe .......

39. Office equipment, furnishings, and supplies
Exarrip!es: Business-relaied computersl software modems, printers, copiers, tax machines, rugs, telephones desks chairs, electronic devices

m Nc
n Yes. Describe........

Officia| Form 106AiB Schedu|e AIB: Property page 8

Case: 19-10957 DOC: 9 Filed: 04/30/19 Page: 12 of 14
Debtom Anisah Amifah Burks Case number;ir;mawni / qJ/{ ?`j 7

Fi!S\ Nal'|'lS Midrl!e Name LBST Name

 

 

40. Machinery, fixtures, equipment supplies you use in business, and tools of your trade

No _
|;l Yes. Describe.......

 

 

$
4i.inventory
-NO __ ..., _ ..., l .
EI Yes. Describe ....... s
42. |nterests in partnerships orjoint ventures
No
n ¥eS' Describe"""' Name of entity: % of ownership
% $
% $
% $

 

43_ Customer lists, mailing lists, or other compilations
No
n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
No
il Yes. Describe .........

44_Any business-related property you did not already list
No
n Yes. Give speciHc

 

information

 

 

 

£HW$&BGQES

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

$0.00
for Part 5. Write that number here 9

 

 

 

Describe Any Farm- and Comrnercial Fishing-Re|ated Property You Own or Have an lnterest ln.
if you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. co to Part 7_
Cl yes co to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions
47. Farm animals

Exampfes: Livestock, poultry, farm-raised fish

m No
a Yes '

Officiai Form 186A/B Schedule A/B: Property page 9

Case: 19-10957 DOC: 9 Filed: 04/30/19 Page: 13 of 14

' fry 'i 7 /‘
DEb`lOr 1 Anisah mrah BUrkS Case number iif,'mown] / ?J /O ?') 7

Firsl Name Middle blame Last Name

 

 

48. Crops-either growing or harvested

@No

m Yes. Give specific
information $

49. Farm and fishing equipment implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

No
m Yes
$
50. Farm and fishing supplies, chemicals, and feed
No
Cl Yes`
$
51_Any farm- and commercial fishing-related property you did not already list
No
t:} Yes. Give specific '
information $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $O_OG
for Part S. Write that number here ')
mbescribe All Property ¥ou Own or Have an lnterest in "l'hat ‘{ou Did Not List Above
53. Do you have other property of any kind you did not already list?
Examptes: Season tickets, country club membership
No
Cl Yes. Give species
information
54_Add the dollar value of ali of your entries from Part 'i’. Write that number here ................................................................... *) $
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 ..................................................................................... , ............................................... , .............................. -) $G-OU
56. Part 2: Total vehicles, line 5 $O-OO
57_ Part 3: Total personal and household items, line 15 $0.0D
58_ Part 4: Total financial assets, line 36 $4.325-73
59.Part 5: Totai business-related property, line 45 $9-09
SO.Par't 6.' Total farm- and tishing-related property, line 52 $O-UO
61. Part 7: Total other property not |isted, line 54 + $0.00
62_Tota| personal property. Add lines 56 through 61. ................... $_2_ 7 z 55 lt - 73 -Copy personal properly total "') + <$2 7 , 55 ii . 7 3
sa.rntai of ali property nn schedule Ai'e. Add iine 55 + line 62. ....................................................................................... $2 7 , 554 . 73

 

 

 

Official Form 106NB Schedule AIB: Property page 10

Case: 19-10957 DOC: 9 Filed: 04/30/19 Page: 14 of 14

Fi|| in this information to identify your case:

center 1 Anisah Amirah Burks

First Narne Middle Name Last Name

 

Debtor 2
(Spouse, if filing) Firsi Name iv\iddie Name Las\ Name

 

United States Banicruptcy Court for the:WeStBl'|'l DlStl'lCt Of OklEthTB

6"» i""` " '-
Case number z / [é 1 j ij _ Ci'ieck if this is an
i" k"°W"i amended wing

 

 

Official Form 1060
Schedule C: The Property You Claim as Exempt inns

Be as ccmpiete and accurate as possiblel lf two married people are filing together, both are equally responsible for supplying correct information
Us'ing the property you listed on Schedule A/B: Properi‘y (Oft`icia| Form 106A/B) as your source, list the property that you claim as exempt if more
space is needed, fiil out and attach to this page as many copies of Part Z:Ao'o’itionai' Page as necessary On the top of any additional pages, write
your name and case number {if known}.

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement fundsAnay be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You C|aim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with yoo.

® You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b}(3)
n You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you tist on Schedute AfB that you ciaim as exempt. fill in the information betow.

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the vatue from Chsclr only one box for each exemption
Schedule A/B
grief Savings Account with City 4 828 73 31 osA § i(A)(23)
description platfoan $WLW_;__~W~____ m $ 4,823.73
l_ine from El 100% of fair market value. up to
Schedu!e A/B; 17 3 any applicable statutory limit
Brief
description: $… m 5
l_ine from "'“'_‘“_*“__ El ioc% affair market value up in
Schedui'e A/B; ____ any applicable statutory limit
Brief
description: $w_ n $
l_ine from n 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
{Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.}

No
n Yes. Did you acquire the property covered by the exemption within 1.215 days before you filed this case?

a No
l;\ Ves

Officia| Form 106C Schedule C: The Property You C|aim as Exempt page 1 oil

 

